Optimum Homes KC LLC

PO Box 337

Olathe, KS 66051-0337 Aira re
913-707-0648 KC

www.ohke.com

 

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
United States Courthouse

500 Pearl Street

New York, New York 10007

The Honorable Richard M. Berman,

My name is Rashima “Rocky” Kingsby, P.E., | currently own and operate a forensic/structural
engineering and custom home building company named Optimum Homes KC LLC (OHKC), in
Olathe, Kansas. | lived in Brooklyn, New York, prior to me moving to the state of Kansas to
study engineering at the University of Kansas in Lawrence. | graduated with a Bachelor of
Science in Civil Engineering and remained here in The Sunflower State.

It was around the time of me entering college that | first met Jonathan Correa. If memory
serves me correctly, he was around the tender age of 11 years old. | knew his older brothers
(Mauricio and Alberto) well, as we engaged in religious and recreational activities together.
Over the next four years my relationship with Jonathan would become closer than expected
as | started courting his oldest sister, Olga Lucia Correa. His sister and | dated for one and a
half years and we were married in May of 1999. Jonathan, now 15, walked in our wedding
as one of my groomsmen.

During the last 20 plus years, Jonathan and | have developed a brotherly bond. | have
proudly watched him grow into a responsible adult, college graduate, a successful
entrepreneur, a family man, homeowner, and loving uncle to his nephews and nieces. That
is why | can proudly say | have watched the maturation of Jonathan, from a young 11-year-
old, to a responsible 36-year-old.

 
Optimum Homes KC LLC
PO Box 337
Olathe, KS 66051-0337

913-707-0648 OPTIMUMHOMES

www.ohke.com

 

Like any successful friendship that stands the test of time, there have been bumps and
bruises along the way (literally, he loves to recite the story of the permanent blemish on his
hip | gave him in one of our football games, much to my chagrin). However, like brothers, we
developed a bond that overcame disagreements, and we supported each other through the
peaks and valleys, and the ebbs and flows of life. | can personally vouch for Jonathan's
character. Did he make a foolish mistake? he would be the first to say “absolutely!” He
understands the seriousness of his actions. Considering the fact that this is his first
offense, that so many people depend on him for their livelihood, and that our federal
correctional facilities were not intended for his level of offense (he never sold any of the
movies or made one cent); | plead with you, please be lenient with my brother, and have him
repay his debt to society outside of a prison system. This will be a severe blow to our family,
his business, and ultimately our community.

Warm regards,

Rashima “Rocky” Kingsby, P.E.

Owner

 

 
